Citation Nr: 1022103	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  02-00 036A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for sarcoidosis.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel

INTRODUCTION

The appellant served on active duty from May 27, 1969 to 
January 12, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In June 2003, the Board remanded this case for additional 
development.  The RO, subsequent to the June 2003 remand, 
properly developed the record and issued a Supplemental 
Statement of the Case in April 2004.  However, the appellant 
died in September 2004.  The appellant's widow filed a claim 
of entitlement to service connection for the cause of the 
Veteran's death in November 2004 and the RO initiated 
adjudication of the same.  Thus, the appellant's claims file 
was not forwarded to the Board for adjudication of the claims 
that were subject to the June 2003 remand.  While the last 
action related to such claims was dated six years ago in 
April 2004, the Board retained jurisdiction of the claims and 
will issue a decision at this time.  


FINDING OF FACT

The Veteran died on September [redacted], 2004, during the pendency 
of this appeal.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  


ORDER

The appeal is dismissed.



______________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


